DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed toward a tangible machine-readable medium, which according to the broadest reasonable interpretation, is defined as being a carrier or the like.  The broadest reasonable interpretation of a claim drawn to a machine-readable medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable medium, particularly when the specification is silent (or absent of a controlling definition in the specification). See See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010.


Allowable Subject Matter
Claims 1-12 and 19-20 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones, David (US 20210211887) discloses Spectrum Sharing Optimization Within A Base Station Node.
Ananth, Sharath (US 20210084649) discloses Dynamic Spectrum Sharing Between Coverage Types.
Jin et al. (US 20200260265) discloses Method and Apparatus for Reporting User Equipment Capability in Wireless Communication System.
Huang et al. (US 20170318516) discloses Method and Device for Mobility Control.
Ghosh et al. (US 20170257774) discloses Dynamic Spectrum Partitioning Between LTE and 5g Systems.
Malmirchegini et al. (US 20160037525) discloses Interference-Aware Frequency Selection for Small Cells in Wireless Networks.
Joshi et al. (US 20150334575) discloses Avoidance of Interference During Simultaneous Multi-Active Technologies in Global Mode.
Li et al. (US 20140044095) discloses Inter-Radio Access Technology Interference Coordination for Multi-Standard Radio Access Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464